In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered November 27, 1973 in favor of defendants, upon a jury verdict after a trial on the issue of liability only. Case remanded to the trial court for (1) a hearing before said court on the issue whether the legend on the bottom of defendant’s Exhibit E (i.e., the material written by the investigating officer in response to Item 23 of this exhibit) was submitted to the jury and (2) a report with findings, which report shall be submitted to this court by November 10, 1975. Appeal held in abeyance in the interim. Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.